Citation Nr: 0717283	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hip condition, to 
include as secondary to service-connected low back 
disability.

2.  Entitlement to an initial (compensable) evaluation for 
right leg shortening associated with discogenic disease at L4 
with narrowing of L4-5 disc space.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION 

The veteran had active military service from December 1972 to 
December 1976 and from June 1983 to October 1993.  He has 
other unverified active duty service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which, in pertinent part, denied the veteran 
entitlement to service connection for a hip condition. 

In May 2005 the veteran and his spouse appeared at the RO and 
offered testimony in support of the veteran's claim before 
the undersigned.  A transcript of the hearing testimony has 
been associated with the veteran's claims file.

This case was previously before the Board and, in October 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for further appellate consideration.  While in remand status 
the veteran's claim for entitlement to service connection for 
right leg shortening, an issue then on appeal, was granted 
and a noncompensable rating was assigned.  The veteran has 
subsequently expressed disagreement with this evaluation.

Lastly, as noted by the Board in its October 2005 
determination, the veteran at his hearing in May 2005 raised 
the issue of an increased rating for his service-connected 
disc disease of the lumbar spine. This issue does not appear 
to have been acted upon by the RO and, thus, is once again 
referred to the RO for appropriate action.

The issue of entitlement to an initial (compensable) 
evaluation for right leg shortening associated with 
discogenic disease at L4 with narrowing of L4-5 disc space is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Notwithstanding medical evidence on file denoting the 
presence of the disablement of the veteran subsequent to 
service due to a hip condition, a hip condition was not 
present in service and competent evidence of a nexus between 
the veteran's current hip condition and his period of service 
is lacking.

2.  A hip condition is not proximately due to or the result 
of the service-connected discogenic disease at L4 with 
narrowing of L4-5 disc space. 


CONCLUSION OF LAW

A hip disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006); 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(effective October 10, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, October 
2005, March 2006, and December 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

To date, VA has not notified the veteran of the recent 
amendment to 38 C.F.R. § 3.310 that provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  Because 
the amendment merely codifies the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), the principle of 
which he was advised by the RO in the March 2006 letter, he 
is not prejudiced.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection for a hip condition

In hearing testimony and statements on file, the veteran 
contends that he has a hip condition resulting from his 
military service, to include a hip condition casually related 
to his service-connected low back disorder.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A review of the contemporaneous service medical records does 
not reveal findings referable to a hip disorder.  The 
veteran's service medical records do show evaluation and 
treatment for complaints referable to the veteran's back and 
radiological evidence of discogenic disease at L5 without any 
assessment of hip pathology of any kind.  On examination in 
June 1993, prior to his separation from service, a clinical 
evaluation of the veteran's musculoskeletal system and lower 
extremities did not reveal any hip abnormalities. 

Post service the veteran underwent VA examination in December 
2003.  He complained of right hip pain on a daily basis 
beginning in the mid 1980's.  Physical examination revealed 
findings of painful motion of the right hip with mild 
tenderness along the greater trochanter.  X-rays were 
negative for any hip abnormality. The diagnosis was right hip 
trochanteric bursitis, which the examiner stated was less 
likely than not related to the veteran's service-connected 
back condition.

An abnormal hip condition was not thereafter demonstrated on 
VA clinical and radiological examination in April 2006.  
Complaints of right hip pain for about 3-4 years were noted.  
Right hip pain at the extremes of motion as well as 
tenderness in the lateral and anterior aspect was 
demonstrated on objective examination.  It was the examiner's 
diagnostic impression that the veteran had no radicular pain 
from the low back into the right lower extremity and also no 
paresthesias.  He further opined that it is less likely than 
not that his right hip condition is due to his lumbar disc 
disease

The initial manifestation of the veteran's right hip 
condition, diagnosed as right hip trochanteric bursitis on VA 
examination in December 2003, approximately ten years 
following service separation, is too remote in time from 
service to support the claim that this condition is related 
to service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

In this case, absent from the record is competent evidence 
linking the veteran's current disorder of the hip, to the 
extent it currently exists, to the veteran's period of 
service or any event thereof.  No medical professional 
provides findings or opinions to that effect, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of a showing of a nexus between the veteran's 
current hip disorder consisting solely, as shown by the 
medical data, of trochanteric bursitis and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for a hip condition on a 
direct basis.

The veteran contends, on an alternative basis, that his hip 
condition is causally or etiologically related to his 
service-connected low back disorder.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, as noted above, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
Court's holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected low back disorder and 
his hip condition.  The record before the Board contains VA 
medical opinion addressing this question.  In December 2003, 
a VA physician reviewed the veteran's claims file and 
diagnosed the veteran's existing hip condition as right hip 
trochanteric bursitis.  He further opined that this disorder 
was less likely than not related to his service-connected 
back condition.  The veteran's most recent VA examiner 
similarly opined that it is less likely than not that his 
right hip condition is due to his service-connected lumbar 
disc disease on examination of the veteran in April 2006.  No 
contrary medical opinion supportive of the veteran's 
contentions has been submitted. The only evidence supportive 
of the veteran's claim consists of his statements.  There is 
no indication, however, that he is qualified through 
education, training or experience to offer medical opinions; 
his statements as to medical causation therefore do not 
constitute competent medical evidence. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2006).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting service 
connection on any basis for a hip condition.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 4


ORDER

Service connection for a hip condition, to include as 
secondary to service-connected low back disability is denied.


REMAND

In February 2007, the veteran submitted a notice of 
disagreement with the October 2006 rating decision that 
granted service connection for right leg shortening and 
assigned an initial noncompensable rating. Under the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999), this issue 
must be remanded for issuance of a statement of the case on 
appeal of this original rating issue.

Accordingly, the issue of entitlement to an initial 
disability rating in excess of 0 percent for service-
connected right leg shortening is REMANDED for the following 
action:

The RO must issue the veteran an SOC with 
respect to his claim seeking a higher 
initial rating for his right leg 
shortening, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


